Citation Nr: 9909246	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-30 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active duty from August 1975 to May 1976 and 
from December 1979 to August 1980.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1996 rating decision of the Jackson, Mississippi, 
Regional Office (RO) which, in pertinent part, established 
service connection for a "low back condition" and assigned 
a 10 percent evaluation for that disability.  In May 1996, 
the veteran submitted a notice of disagreement with the 
assignment of a 10 percent evaluation for his 
service-connected low back disability.  In May 1996, the RO 
issued a statement of the case to the veteran and his 
accredited representative.  In May 1996, the veteran 
submitted a substantive appeal.  In September 1996, the RO 
denied a total rating for compensation purposes based on 
individual unemployability.  In October 1996, the veteran 
submitted a notice of disagreement with the denial of a total 
rating for compensation purposes based on individual 
unemployability.  In August 1998, the Board remanded the 
veteran's claim for an evaluation in excess of 10 percent for 
his low back disability to the RO for additional development 
of the record.  The veteran has been represented throughout 
this appeal by the Disabled American Veterans.  

The Board observes that the veteran has appealed the 
assignment of the initial evaluation for his 
service-connected back disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as entitlement to an increased 
evaluation.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  


REMAND

In reviewing the claims file, the Board observes that a 
February 1997 VA treatment record states that the veteran 
"was quite focused on his current claims with the 
[Department of Veterans Affairs (VA)] and [the Social 
Security Administration (SSA)]."  The VA psychologist noted 
that "apparently he is awaiting the SS[A] ruling in the 
coming month."  The record does not reflect whether the 
veteran's SSA claim was subsequently granted or denied.  The 
VA's statutory duty to assist the veteran includes an 
obligation to obtain the records upon which SSA disability 
benefits have been awarded or denied to the veteran.  

The veteran submitted a timely notice of disagreement with 
the denial of a total rating for compensation purposes based 
on individual unemployability.  It appears that the RO has 
not acted upon the notice of disagreement.  In reviewing a 
similar factual scenario, the Court directed that where an 
appellant has submitted a timely notice of disagreement with 
an adverse decision and the RO did not subsequently issued a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, __ Vet. App. __, ___, No. 97-1467, 
slip op. at 4 (Mar 12. 1999).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

Therefore, the issue of the veteran's entitlement to a total 
rating for compensation purposes based on individual 
unemployability must be remanded to the RO for issuance of a 
supplemental statement of the case on the issue of a total 
rating for compensation purposes based on individual 
unemployability.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the SSA and 
request that it provide both 
documentation of the veteran's current 
disability benefits, if any, and copies 
of all records developed in association 
with the award or denial of such 
benefits.  If the SSA fails to respond to 
the RO's request, such a failure should 
be documented in the claims file.  Upon 
receipt of the request information, it 
should be incorporated into the record.  

2.  The RO should issue a supplemental 
statement of the case which addresses the 
veteran's entitlement to a total rating 
for compensation purposes based on 
individual unemployability.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the 
veteran's claims.  



	(CONTINUED ON NEXT PAGE)




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable 
to the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).  

